Exhibit 10.1

 

 

 

[g283491kgi001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

ROBERT J. PHILLIPPY

 

 

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

NEWPORT CORPORATION

DIRECT DIAL:

DIRECT FAX:

EMAIL:

949.253.1284

949.253.1221

ROBERT.PHILLIPPY@NEWPORT.COM

 

1791 DEERE AVENUE

IRVINE, CA 92606
949.863.3144

 

November 29, 2012

 

Gary J. Spiegel

11284 Hannaford Drive

Tustin, CA 92782-4316

 

Re:                             Transition Agreement

 

Dear Gary:

 

This letter agreement (the “Agreement”) sets forth our agreement regarding your
transition to retirement and the compensation and benefits package that Newport
Corporation (“Newport” or the “Company”) is providing you to assist in that
process.  Once signed by you, this Agreement will confirm our mutual
understanding on the following terms:

 

1.                                      Transition Role; Retirement Date;
Consulting Agreement:

 

(a)                                 Transition Role:  We have agreed that,
effective as of January 1, 2013, your position with Newport will become Vice
President, Business Development.  In this position, you will continue to report
directly to me, and will have such responsibilities as may be assigned to you
from time to time.  Your base salary shall remain at the annualized rate of
$285,000 per year during this period.

 

(b)                                 Retirement Date:  We have further agreed
that your employment with Newport will terminate effective as of January 2, 2014
(“Retirement Date”).  On your Retirement Date, you will be issued a check that
will include pay for all time worked through your Retirement Date, as well as
for your three (3) weeks of accrued vacation balance.  Upon your Retirement
Date, all benefits will cease except as set forth herein.  Newport shall have
the discretion to relieve you of all duties and responsibilities at any time
prior to your Retirement Date, but in such event you shall continue to receive
the payments and benefits provided by this Agreement.

 

(c)                                  Consulting Agreement:  You and Newport will
enter into a Consulting Agreement, to become effective upon your Retirement
Date, pursuant to which Newport will engage you to perform consulting services
related to business development for a period extending until March 31, 2014 or
as otherwise mutually agreed.  The remuneration for such consulting services
through March 31, 2014 is included in the retirement payment referenced in
Section 2(a) below, and no additional remuneration shall be payable therefor.

 

--------------------------------------------------------------------------------


 

2.                                      Retirement Benefits:

 

(a)                                 Retirement Payment:  If you (i) sign the
Certificate (attached as Exhibit A to this Agreement) within the seven (7) day
period following the Retirement Date, (ii) return an original signed Certificate
to me during that same seven (7) day period, and (iii) do not revoke the
Certificate within the time period specified in Exhibit A, Newport will provide
you with a retirement payment equal to three hundred twenty-five thousand
dollars ($325,000) (less applicable federal and state withholding taxes and
deductions and reported on a W-2), payable in a lump sum within five
(5) business days following the end of the time period specified in Exhibit A.

 

(b)                                 AIP Payout:  In accordance with the terms of
Newport’s Annual Incentive Plan, you will be eligible to receive a bonus payout
under this Plan (if any are earned) for 2012.  Notwithstanding the terms of this
Plan, you agree that you will not be eligible for a bonus or other incentive
compensation for 2013 or any subsequent period.

 

(c)                                  Equity Awards:  Your outstanding stock
options, stock appreciation rights and restricted stock unit awards (“Awards”)
will continue to be governed by the terms of your applicable award
agreement(s) (each, an “Award Agreement”) and the applicable Stock Incentive
Plan (the “Plan”).  All vesting of such Awards will cease as of the date of
termination of your Continuous Service (as defined in your Award Agreements)
with Newport, which will include your regular employment and your services as a
consultant as described in Section 1(c) above.  The exercisability of any vested
options and/or stock appreciation rights will continue to be governed by the
terms of the applicable Award Agreements.  All applicable withholding taxes due
to the exercise or vesting, as applicable, of such Awards must be paid or
withheld at the time of such exercise.

 

(d)                                 COBRA:  You will be eligible to continue
your current health insurance benefits under COBRA for up to eighteen (18)
months following your Retirement Date.  Newport will pay the premiums for such
coverage through December 31, 2014.  A certified COBRA package and an election
form will be mailed to your home within two weeks of your Retirement Date.  If
you fail to return your election form and do not elect COBRA coverage within 60
days of receiving your election form, your ongoing health insurance coverage
will be cancelled.

 

(e)                                  Miscellaneous:  You may keep your
Company-owned cellular phone, and you and Newport will cooperate to transfer
such phone to your personal account no later than May 31, 2014.  For a period of
three (3) months following the termination of your Consulting Agreement, Newport
will maintain your direct office telephone line (949.253.1888), which shall be
forwarded as directed by you in writing.  You agree to promptly forward all
work-related calls made to such line to the appropriate person(s) at Newport. 
You may also keep your Company-owned laptop computer, but the operating system
and software programs (e.g. Microsoft Office), as well as any Company files,
will need to be removed.  Newport’s IT staff will assist you with this process.

 

3.                                      Existing Benefits:

 

(a)                                 Benefits:  Your health insurance benefits
(medical, dental, vision, and mental health) will continue in effect following
the date hereof, and will terminate on the last day of the month in which your
Retirement Date occurs (but will be eligible for continuation under COBRA as
stated above).  All of your other current benefits (including without limitation
your life insurance and disability plans) will continue through your Retirement
Date, and will terminate as of such date.

 

2

--------------------------------------------------------------------------------


 

(b)                                 401(k); ESPP:  If you are participating in
Newport’s 401(k) Plan and/or Employee Stock Purchase Plan (ESPP), all
contributions will end as of your Retirement Date.  You will be reimbursed on
your Retirement Date for any monies contributed to the ESPP during the calendar
quarter in which your Retirement Date occurs.

 

4.                                      Cooperation:  You and the management of
Newport will refrain from making any disparaging comments about the other or
from interfering in any way with the other’s business or future employment.  You
and the management of Newport will mutually agree upon an announcement regarding
your retirement, and all statements made by either party shall be consistent
with the content of such statement.

 

5.                                      Solicitation or Hiring of Newport
Employees:  As a material inducement for the Company to enter into this
Agreement, you agree that, for a period extending from the date hereof until
that date which is five (5) years following your Retirement Date, you will not,
directly or indirectly, (a) solicit for employment, hire or contract with any
employee of Newport or its subsidiaries, or (b) provide any assistance, advice
or services to any other person or entity in connection with the solicitation
for employment or contract, hiring of or contracting with any employee of
Newport or its subsidiaries.  You agree that, in the event of any breach of this
provision by you or your representatives, you will forfeit any amounts payable
to you under the terms of Section 2(a) of this Agreement, and will repay to the
Company any amounts previously paid to you under Section 2(a) of this Agreement.

 

5.                                      Representations and Warranties:  As a
material inducement for the Company to enter into this Agreement, you represent
and warrant to Newport as follows:

 

(a)                                 you have obtained no advice from the
Company, and neither the Company, nor its attorneys, has made any
representations regarding the tax consequences, if any, to you of your receipt
of the payments provided for in this Agreement.  You understand that the
taxability of these payments shall be governed by applicable federal, state, and
local tax laws and regulations, and that you shall be solely responsible for any
taxes, interest and penalties that you might owe with respect to such payments.

 

(b)                                 you have been paid all compensation and any
other amounts owed to you by the Company other than the consideration for this
Agreement set forth in Sections 1 and 2 above.  You represent, acknowledge and
agree that you are not entitled to any other compensation, bonus, incentive
compensation, payments, severance, stock or other benefits from the Company of
any kind or nature whatsoever.

 

(c)                                  you have not assigned or transferred to any
person not a party to this Agreement any claims being released by you in this
Agreement or any part or portion thereof.

 

(d)                                 You acknowledge that you are entering into
this Agreement freely and voluntarily, with a full understanding of its terms
including the release of all claims.

 

6.                                      Release of the Company:  In
consideration of the promises and commitments undertaken herein by the Company,
including without limitation the payments and other benefits provided to you as
described in Sections 1 and 2 above, and for other good and valuable
consideration, receipt of which is hereby acknowledged, you hereby release,
discharge, and covenant not to sue the Company, including its parents,
subsidiaries, affiliates, and related companies, and all of its and their
respective past and present employees, directors, officers, shareholders,
attorneys, representatives, insurers, agents, successors, and assignees
(individually and collectively the “Company Releasees”), from and with respect
to any and all actions, causes of action, suits, liabilities, claims, and
demands whatsoever (upon any legal or equitable

 

3

--------------------------------------------------------------------------------


 

theory, whether contractual, in tort, common law, statutory, federal, state,
local or otherwise), and each of them, including without limitation all claims
related to your employment, compensation and/or benefits, changes in your
position, responsibilities and/or compensation, and/or the termination of your
employment, whether known or unknown, at any time up to and including the date
you sign this Agreement.  The parties intend this release to be general and
comprehensive in nature and to release all claims and potential claims against
the Company Releasees to the maximum extent permitted by law.  Claims being
released include specifically by way of description, but not by way of
limitation, any and all claims:

 

(a)                                 arising out of or in any way related to your
employment, compensation and/or benefits and the termination of your employment;

 

(b)                                 arising out of or in any way related to any
claims under the Employee Retirement Income Security Act of 1974, as amended;

 

(c)                                  arising out of or in any way related to any
federal, state, or local law prohibiting harassment, retaliation or
discrimination on the basis of age, race, color, religion, disability,
pregnancy, sex, sexual orientation, national origin, or citizenship, including
without limitation claims under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act of 1990, the Americans with Disabilities Act, the
Unruh Civil Rights Act, the Family and Medical Leave Act, the California Fair
Employment and Housing Act, the California Labor Code, and/or the Sarbanes-Oxley
Act;

 

(d)                                 for attorneys’ fees and litigation costs;
and/or

 

(e)                                  arising out of or in any way related to any
transactions, occurrences, acts, statements, disclosures, or omissions occurring
prior to the date of this Agreement.

 

This release of claims (“Release”) does not prevent you from seeking a judicial
determination as to the validity of this Agreement or bringing an action to
enforce this Agreement.  This Agreement does not affect the rights and
responsibilities of the Equal Employment Opportunity Commission.  You agree that
if any court, agency, government agency or self-regulatory organization assumes
jurisdiction over any complaint, charges, lawsuit, or other legal action that is
subject to the release of claims identified in this Section, you waive all
relief available to you, including without limitation, monetary damages and
reinstatement.

 

7.                                      Civil Code Section 1542 Waiver:  It is
further understood and agreed by you and the Company that, as a condition of
this Agreement, you hereby expressly waive and relinquish any and all claims,
rights or benefits that you may have under California Civil Code Section 1542,
which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

In connection with such waiver and relinquishment, you hereby acknowledge that
you or your counsel may hereafter discover claims or facts in addition to, or
different from, those which you now know or believe to exist, but that you
expressly agree to fully, finally and forever settle and release any and all
claims, known or unknown, suspected or unsuspected, which exist or may exist on
your behalf against the Company Releasees at the time of execution of this
Agreement.  You further acknowledge, understand and agree that this
representation and commitment is essential to the Company and that this
Agreement would not have been entered into were it not for this representation
and commitment.

 

4

--------------------------------------------------------------------------------


 

8.                                      ADEA Waiver.  You expressly recognize
and agree that, by entering into this Agreement, you are waiving any and all
rights or claims that you may have arising under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
which have arisen on or before the date of execution of this Agreement.  You
warrant and represent that:

 

(a)                                 in return for this Agreement, you will
receive compensation beyond that to which you were already entitled before
entering into this Agreement;

 

(b)                                 you were advised, including by this
Agreement, to consult with an attorney before signing this Agreement;

 

(c)                                  you have been given up to twenty-one (21)
days to review the release and waiver of your ADEA claims under this Agreement

 

(d)                                 You have seven (7) days to revoke the
release of your ADEA claims under this Agreement; and

 

(e)                                  you have voluntarily elected to execute
this Agreement on the date set forth below.

 

In the event that you wish to revoke this Agreement, you must provide written
notice of revocation to Jeffrey B. Coyne, Newport Corporation, 1791 Deere
Avenue, Irvine, California 92606, received no later than the seventh day after
you sign this Agreement.  This Agreement shall not become effective or
enforceable until the seven (7) day revocation period has expired (“Agreement
Effective Date”).

 

9.                                      Confidentiality:  Neither you nor your
attorneys, agents or assigns will hereafter, without compulsion of legal
process, disclose to others, either directly, indirectly or by implication, the
alleged facts giving rise to this Agreement, the fact or terms of this
Agreement, the amount referred to in this Agreement, or the fact of the payment
of said amount, except that you may disclose such information to members of your
immediate family, or to your attorneys, accountants or other professional
advisors to effect the purposes for which they have been consulted, or where
disclosure is required by law.  Any person or entity to whom you are permitted
to and in fact disclose the fact or terms or amounts referred to in this
Agreement, other than where a disclosure is required by law, must be notified of
and agree to the terms of this confidentiality provision.  In the event that any
person or entity to whom you disclose the facts or terms or amounts referred to
in this Agreement breaches this confidentiality obligation, the effect of such
disclosure shall be as if you have breached your obligations hereunder.  In the
event that you believe you are legally obligated by statutory or regulatory
requirements (including compulsory legal process), to make such disclosures, you
shall, within two (2) days, provide written notification to the Company’s
General Counsel.  If the Company takes any action to challenge such disclosure,
you shall defer making such disclosure until the Company’s challenge is finally
resolved, unless you are otherwise ordered by a Court to give the information
notwithstanding the Company’s challenge.

 

10.                               Other Proceedings:  You understand and agree
that, except as may be required by subpoena, court order, or compulsion of legal
process, you shall not, in any way, assist any individual or entity in
commencing or prosecuting any action or proceeding, including, but not limited
to any administrative agency claims, charges or complaints or any lawsuit
against the Company Releasees or in any way cooperate or participate in any such
action or proceeding, including trial, pretrial preparation, pre-litigation
fact-gathering or administrative agency proceeding connected with any and all
matters.  Absent compulsion of legal process, this Agreement bars you from
testifying, providing documents or information, advising, counseling or
providing any other form of assistance to any person or entity or government
agency or administrative agency who wishes to make or who is making claims
against the Company Releasees.  You understand and agree that, notwithstanding
any provisions and covenants in

 

5

--------------------------------------------------------------------------------


 

this Section 10, nothing in this Agreement is intended to constitute an unlawful
release or waiver of any of your rights under any laws and/or to prevent,
impede, or interfere with your ability and/or right to:  (a) provide truthful
testimony if under subpoena to do so; and/or (b) participate in an investigation
or proceeding conducted by any governmental entity.

 

11.                               Other Provisions:

 

(a)                                 You acknowledge that you have executed
Newport’s Proprietary Information Agreement and agree that you will continue to
abide by the terms of such agreement.

 

(b)                                 You agree to cooperate with Newport in
prosecuting or defending any legal action that relates in any manner to your
employment.  All reasonable out-of-pocket expenses incurred by you relating to
such cooperation will be reimbursed by Newport.

 

(c)                                  You will be solely responsible for directly
paying all outstanding amounts on any Newport credit card, including both
business-related and personal charges. You must submit to Newport within two
weeks of your Retirement Date proper expense reports for business related
charges in order to be reimbursed for such charges.

 

12.                               Voluntary Agreement:  By their authorized
signatures below, you and the Company certify that they have carefully read and
fully considered the terms of this Agreement, that they have had an opportunity
to discuss these terms with attorneys or advisors of their own choosing, that
they agree to all of the terms of this Agreement, that they intend to be bound
by them and to fulfill the promises set forth herein, and that they voluntarily
and knowingly enter into this Agreement with full understanding of its binding
legal consequences.  You confirm that Newport has not made any representations
not set forth in this Agreement, and that you are not relying on any
representations or other matters in entering into this Agreement, other than as
expressly set forth herein.

 

13.                               No Admission:  Neither this Agreement, nor
anything contained in it, shall constitute or shall be used as an admission or
as evidence of any liability or wrongdoing whatsoever.  This Agreement has no
precedential effect.  Neither this Agreement, nor anything contained in it,
shall be introduced in any proceeding except to enforce this Agreement or to
defend against any claim relating to the subject matter of the releases
contained herein or as required by court order, subpoena or other legal
process.  Such introduction under these exceptions shall be pursuant to an
appropriate order protecting its confidentiality.

 

14.                               Existing Severance Compensation Agreement:  In
the event of a Change in Control of the Company (as defined in that certain
Severance Compensation Agreement dated April 1, 2008 between you and the Company
[the “Severance Compensation Agreement”]) that occurs prior to your Retirement
Date, in addition to the benefits and payments provided in this Agreement, you
will receive (a) an additional retirement payment equal to one hundred forty-two
thousand five hundred dollars ($142,500), and (b) the benefits set forth under
Sections 4(b), 4(c), 4(d), 4(e) and 4(g) of the Severance Compensation
Agreement.  Such benefits are subject to the conditions set forth in
Section 2(a) of this Agreement.  Such benefits are in lieu of any other benefits
under the Severance Compensation Agreement, which you and the Company agree is
terminated and of no further force or effect.

 

6

--------------------------------------------------------------------------------


 

15.                               Miscellaneous:

 

(a)                                 You agree that this letter, together with
the Proprietary Information Agreement, sets forth all of the terms of your
agreement with Newport and supersedes any and all agreements between you and
Newport relating to your employment, except that any other agreements you have
signed with Newport concerning confidential information shall remain in effect.

 

(b)                                 This Agreement cannot be modified except in
writing signed by all parties.  The rights, benefits and obligations of the
parties hereto will bind and inure to the benefit of their respective
successors, heirs, executors and administrators, as the case may be; provided
that, you may not assign or delegate your obligations under this Agreement
either in whole or in part, other than pursuant to the laws of descent or
distribution, without the prior written consent of the Company.  In the event of
your death or incapacity prior to your execution of the Employment Termination
Certificate, your legal representative may execute and deliver the Employment
Termination Certificate to the Company as required by Section 2(a) above.

 

(c)                                  The rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and shall be
governed by, the laws of the State of California.  You and the Company each
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Orange County, State of California, for the adjudication of
any dispute hereunder or in connection herewith and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, or that such suit,
action or proceeding is improper.

 

(d)                                 If any provision of this Agreement or the
application thereof is held invalid, such invalidation shall not affect other
provisions or applications of this Agreement and to this end, the provisions of
this Agreement are declared to be severable.  Notwithstanding the foregoing,
upon any finding by a court of competent jurisdiction that the release and
obligations provided for in the above Sections of this Agreement are illegal,
void or unenforceable, you agree, at the Company’s option, to execute a release,
waiver and/or covenant that is legal and enforceable to effectuate the terms of
this Agreement to the maximum extent permissible under the law.

 

(e)                                  You and the Company each acknowledge that
they have had the opportunity to consult with legal counsel of their choice
prior to execution and delivery of this Agreement, and have in fact done so. 
You acknowledge that you have been specifically advised by counsel of the
consequences of the releases contained in this Agreement.

 

(f)                                   Each party has cooperated in the drafting
and preparation of this Agreement.  Hence, in any construction or interpretation
of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.

 

(g)                                  This Agreement may be executed in separate
counterparts and each such counterpart shall be deemed an original with the same
effect as if all parties had signed the same document.

 

To confirm that you agree to these terms, please sign and date the enclosed copy
of this agreement no later than forty-five (45) days after you receive it.  This
agreement will not take effect until the Agreement Effective Date, prior to
which time you may revoke your acceptance as provided in Section 8 above.

 

7

--------------------------------------------------------------------------------


 

We believe that this covers the details of our agreement. Should you have any
questions or concerns, please contact me.

 

Regards,

 

/s/ Robert J. Phillippy

 

 

 

 

 

Robert J. Phillippy

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

I agree to the terms stated in this Agreement.

 

 

 

 

 

 

 

 

/s/ Gary J. Spiegel

 

November 29, 2012

Gary J. Spiegel

 

Dated

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYMENT TERMINATION CERTIFICATE

 

I, Gary Spiegel, entered into a settlement and release agreement (“Agreement”)
with Newport Corporation on November 29, 2012.  I hereby acknowledge that:

 

1.                                      A blank copy of this Employment
Termination Certificate (“Certificate”) was attached as Exhibit A to the
Agreement when it was given to me for review.  I have had more time to consider
signing this Certificate than the ample time I was given to consider signing the
Agreement.  I may revoke this Certificate within seven (7) days after I sign
it.  I was advised to discuss the Agreement, including this Certificate, with an
attorney before executing either document.

 

2.                                      Some of the benefits payable under the
Agreement (“Remaining Benefits”) are only payable to me if I sign this
Certificate and do not revoke it within seven (7) days after I sign it.

 

3.                                      My employment actually terminated before
I signed this Certificate, and, in exchange for my Remaining Benefits, I hereby
agree that this Certificate will be a part of my Agreement and that my Agreement
will be construed and applied as if I signed it on the day I signed this
Certificate.  This extends my releases of claims under the Agreement to any
claims that arose during the remainder of my employment through the date my
employment terminated.

 

4.                                      This Certificate shall not become
effective or enforceable until the seven (7) day revocation period has expired
(“Certificate Effective Date”).

 

 

Dated:

 

 

 

 

Gary J. Spiegel

 

--------------------------------------------------------------------------------